                 UNITED STATES COURT OF INTERNATIONAL TRADE
                             NEW YORK, NEW YORK

BEFORE: UNASSIGNED
__________________________________________
                                          )
EVRAZ INC. NA                             )
                                          )
            Plaintiff,                    )
                                          )
            v.                            )                 Ct. No. 20-03869
                                          )
UNITED STATES                             )
                                          )
            Defendant.                    )
__________________________________________)

                                          COMPLAINT

       Plaintiff EVRAZ Inc. NA (“EVRAZ” or “Plaintiff”), by and through its undersigned

counsel, alleges and states as follows:

                                  NATURE OF THE ACTION

       1.      This action concerns Defendant’s unlawful processing and denial of requests for

exclusion from tariffs imposed under Section 232 of the Trade Expansion Act of 1962, as

amended, 19 U.S.C. § 1862 (“Section 232”).          In particular, this Complaint focuses on

Defendant’s unlawful denial of exclusion requests filed by EVRAZ as described below.

       2.      The President of the United States has authority under Section 232 to impose

restrictions on certain U.S. imports following an investigation that properly concludes that the

imports in question are being brought into the United States “in such quantities or under such

circumstances as to threaten to impair the national security.” 19 U.S.C. § 1862(c)(1)(A).

       3.      In March 2018, acting pursuant to Section 232, President Donald J. Trump issued

Proclamation No. 9705 imposing 25 percent ad valorem tariffs on certain imports of steel

products. See Proclamation 9705 of March 8, 2018 Adjusting Imports of Steel Into the United



                                                1
States, 83 Fed. Reg. 11,625 (Mar. 15, 2018) (hereinafter “Proclamation 9705”). While Canada

and Mexico were initially excluded from those tariffs, Pursuant to Proclamation 9740, and

beginning June 1, 2018, the Section 232 tariffs also applied to steel imports from Canada and

Mexico. See Proclamation 9740 of April 30, 2018, Adjusting Imports of Steel into the United

States, 83 Fed. Reg. 20,683, 20,684 (Apr. 30, 2018) (hereinafter “Proclamation 9740”). The

President subsequently removed tariffs on steel imports from Canada and Mexico from May 20,

2019 moving forward. See Proclamation 9894 of May 19, 2019, Adjusting Imports of Steel into

the United States, 84 Fed. Reg. 23,987 (May 23, 2019) (hereinafter “Proclamation 9894”).

       4.     Proclamation 9705 expressly authorized the U.S. Department of Commerce

(“Commerce” or the “Department”) to provide relief from the Section 232 tariffs for steel

products “determined not to be produced in the United States in a sufficient and reasonably

available amount or of a satisfactory quality,” or based upon “specific national security

considerations.” Proclamation 9705, 83 Fed. Reg. at 11,627.

       5.     Pursuant to this Proclamation, Commerce developed a product exclusion process

through which Commerce would grant an exclusion to the Section 232 tariff if the steel product

in question was not “produced in the United States in a sufficient and reasonably available

amount or of a satisfactory quality or based upon specific national security considerations.”

Requirements for Submissions Requesting Exclusions From the Remedies Instituted in

Presidential Proclamations Adjusting Imports of Steel Into the United States and Adjusting

Imports of Aluminum Into the United States; and the Filing of Objections to Submitted Exclusion

Requests for Steel and Aluminum, 83 Fed. Reg. 12,106, 12,110 (Dep’t Commerce Mar. 19, 2018)

(“Interim Final Rule”) (codified at 15 C.F.R. pt. 705, supp. 1); see also Submission of Exclusion

Requests and Objections to Submitted Requests for Steel and Aluminum, 83 Fed. Reg. 46,026




                                               2
(Dep’t Commerce Sept. 11, 2018) (“Revised Interim Final Rule”) (further developing the criteria

that Commerce must consider in reviewing an exclusion request).

       6.      According to Commerce, the purpose of creating this exclusion mechanism was

to:

               protect downstream manufacturers that rely on products not
               produced by U.S. domestic industry at this time. The guiding
               principle is that, if U.S. domestic industry does not or will not
               produce a given steel or aluminum product of the quality needed
               by users in the United States, companies that rely on those
               products will not pay duties on them.

Revised Interim Final Rule at 83 Fed. Reg. 46,038–39.

       7.      EVRAZ has the only steel plate mill in the Western United States, located in

Portland, Oregon, where it produces armored plate products critical to defense and national

security of the United States; other discrete plate used in railcars, shipbuilding, construction, and

various other industrial applications; and plate in coil used in pipeline pipe and other industrial

applications. EVRAZ likewise produces large diameter welded pipe out of the same facilities,

which help make EVRAZ the largest producer of large diameter line pipe in North America,

serving the Canadian and U.S. pipe market for oil and gas transmission, vital to moving critical

energy products from well sites to refineries for American energy security.

       8.      In order to produce these critical steel products, EVRAZ requires a reliable

quantity of high-quality steel slab feedstock, and a sufficient, consistent supply of line pipe from

its Canadian mills. Because these products are not available in the U.S. market in the quality and

quantities that EVRAZ and its customers require, EVRAZ has historically imported these

products.

       9.      In order to produce and supply these critical steel products and keep its Oregon

facilities operational, EVRAZ filed eighty-eight requests for product exclusions from the Section



                                                 3
232 tariffs.   Seventy-two of these exclusion requests covered slab of various chemical

specifications and sizes which EVRAZ demonstrated were not available in the United States in

the quality and quantity that EVRAZ required. Sixteen of these requests covered line pipe which

EVRAZ likewise demonstrated was insufficiently available in the U.S. market.

       10.     Three U.S. industry members filed objections to EVRAZ’s slab exclusion

requests, and four U.S. industry members filed objections in response to EVRAZ’s line pipe

exclusion requests. In their respective objections, these domestic companies claimed, but failed

to demonstrate with evidence, that they could satisfactorily produce all of the material (or

sufficient substitutes) for which EVRAZ sought exclusion. EVRAZ rebutted these claims with

evidence and documentation demonstrating that these purported suppliers (1) had previously

failed to qualify the same products due to quality issues, (2) were unable to supply satisfactory

substitute products, and (3) were unable to “immediately” supply the products for which

exclusion was sought (i.e., to supply these products within eight weeks).

       11.     Commerce issued virtually identical, rote, boilerplate denials to all eighty-eight of

EVRAZ’s exclusion requests. None of these denial notices, nor any associated memoranda or

other documentation issued by Commerce even acknowledged, much less addressed, the

information concerning the lack of domestic availability that was furnished on the record by

EVRAZ. As a result of Commerce’s denials, EVRAZ has unlawfully paid tens of millions of

dollars in Section 232 duties on the products covered by the exclusion requests.

       12.     Commerce’s failure to (i) verify the veracity and applicability of the objectors’

claims; (ii) consider the evidence provided by EVRAZ that these companies are unable and/or

unwilling to produce the subject products in the required quality or quantity; (iii) examine the

evidence that a particular national security concern would be served in granting EVRAZ’s




                                                 4
exclusion requests; and (iv) to provide any reasoned explanation of the basis for its denial of

EVRAZ’s exclusion requests, is arbitrary, capricious, and an abuse of discretion, in flagrant

violation of the Administrative Procedure Act. See 5 U.S.C. §§ 701 et seq.

                                            JURISDICTION

       13.        The Court has exclusive jurisdiction over the instant action pursuant to 28 U.S.C.

§ 1581(i)(2) and (4). Section 1581 confers “exclusive jurisdiction” to the Court over “any civil

action commenced against the United States, its agencies, or its officers, that arises out of any

law of the United States providing for . . . tariffs, duties, fees, or other taxes on the importation of

merchandise for reasons other than the raising of revenue,” 28 U.S.C. § 1581(i)(2), and

“administration and enforcement with respect to the matters referred to in paragraphs (1)-(3) of

this subsection {(i)}.” Id. § 1581(i)(4).

                                              PARTIES

       14.        Plaintiff EVRAZ, located in Chicago, Illinois, imports steel slab from Russia,

Canada, and Mexico for production into various industrial applications at its Portland, Oregon

mill. EVRAZ also imports line pipe from Canada. EVRAZ has made numerous customs entries

and paid the applicable Section 232 tariffs on the products identified in Table 1 to this

Complaint, which provides a listing of EVRAZ’s exclusion requests and the products covered by

those requests.

       15.        EVRAZ is deeply committed to the U.S. steelmaking industry. In addition to the

critical products produced out of its Oregon mill, EVRAZ is also the largest producer of

premium rail steel in North America, operating the only rail mill in Western North America.

EVRAZ rail provides critical infrastructure to the United States and Canada. EVRAZ also

produces oil country tubular goods in Colorado that have enabled America's "Energy




                                                   5
Renaissance" in the Bakken and western Texas that has spurred American energy independence.

EVRAZ is a partner of the United Steelworkers, with over 2,000 union jobs.

        16.     Defendant United States of America received payment of the disputed tariffs and

is the statutory defendant under section 1581(i)(2) and (4), and is acting by and through

Commerce.

                                             STANDING

        17.     EVRAZ has standing because it is “adversely affected or aggrieved by agency

action within the meaning of” the APA. 5 U.S.C. § 702; see 28 U.S.C. § 2631(i) (“Any civil

action of which the Court of International Trade has jurisdiction . . . may be commenced in the

court by any person adversely affected or aggrieved by agency action within the meaning of

Section 702 of title 5.”).

                                 TIMELINESS OF THE ACTION

        18.     A plaintiff must commence an action under 28 U.S.C. § 1581(i)(1)(B) “within

two years after the cause of action first accrues.” 28 U.S.C. § 2636(i).

        19.     The instant action contests Commerce’s denial of EVRAZ’s Section 232

exclusion requests. Commerce denied these requests through published decision memos. See,

e.g., BIS-2018-0006-0291, BIS Decision Document – Steel Section 232 Remedy Exclusion

Request, Exclusion Request Number: BIS-2018-0006-0291 (Dep’t Commerce, Feb. 19, 2019).

Plaintiff’s claims accrued at their earliest on February 19, 2019, when the Bureau of Industry and

Security (“BIS”) published its first Decision Memoranda denying an EVRAZ exclusion request.

Plaintiff has therefore timely filed this action.




                                                    6
                                  PROCEDURAL HISTORY

 I.     The Section 232 Finding and Proclamation Imposing Tariffs

        20.     The President of the United States has authority under Section 232 to impose

 restrictions on certain U.S. imports following an investigation that properly concludes that the

 imports in question are being brought into the United States “in such quantities or under such

 circumstances as to threaten to impair the national security.” 19 U.S.C. § 1862(c)(1)(A).

        21.     In March 2018, acting pursuant to Section 232, President Donald J. Trump issued

 Proclamation No. 9705 imposing 25 percent ad valorem tariffs on certain imports of steel

 products. See Proclamation 9705, 83 Fed. Reg. 11,625. While Canada and Mexico were

 initially excluded from those tariffs, Pursuant to Proclamation 9740, and beginning June 1, 2018,

 the Section 232 tariffs also applied to steel imports from Canada and Mexico. See Proclamation

 9740 83 Fed. Reg. 20,683, 20,684. The President subsequently removed tariffs on steel imports

 from Canada and Mexico from May 20, 2019 moving forward. Proclamation 9894, 84 Fed.

 Reg. 23,987 (May 23, 2019).

        22.     These Section 232 tariffs applied to certain of EVRAZ’s imports of Russian,

 Mexican, and Canadian slab products, as well as EVRAZ’s imports of Canadian line pipe

 between June 1, 2018 and May 20, 2019.

II.     BIS’s Process for Exclusion from Section 232 Steel Tariffs

        23.     Proclamation 9705 expressly authorized Commerce to provide relief from the

 Section 232 tariffs for steel products “determined not to be produced in the United States in a

 sufficient and reasonably available amount or of a satisfactory quality,” or based upon “specific

 national security considerations.” Proclamation 9705, 83 Fed. Reg. at 11,627.

        24.     On March 19, 2018, Commerce, acting through BIS, issued an interim final rule

 (codified at 15 C.F.R. pt. 705, supp. 1) setting forth the circumstances in which Commerce


                                                 7
would grant a tariff exclusion to directly affected U.S. businesses. Interim Final Rule, 83 Fed.

Reg. 12,106. Specifically, Commerce stated that it would grant a company’s exclusion request if

Commerce determined that the steel article is not “produced in the United States in a sufficient

and reasonably available amount or of a satisfactory quality or based upon specific national

security considerations.” Id. at. 12,110. Following a notice and comment period, on September

11, 2018, the Secretary supplemented the rules governing tariff exclusion requests by further

defining each of the criteria that Commerce was using to administer exclusion requests. See

Revised Interim Final Rule, 83 Fed. Reg. at 46,026.

          25.   Commerce defined the first criterion, “not produced in the United States in a

sufficient and reasonably available amount,” to mean if:

                the amount of steel that is needed by the end user requesting the
                exclusion is not available immediately in the United States to meet
                its specified business activities.

                “Immediately” means whether the product is currently being
                produced or could be produced “within eight weeks” in the
                amount needed in the business activities of the user of steel in the
                United States described in the exclusion request.

Revised Interim Final Rule, 83 Fed. Reg. at 46,058; 15 C.F.R. pt. 705, supp. 1(c)(6)(i) (emphasis

added).

          26.   Commerce defined the second criterion, “not produced in the United States in a

satisfactory quality,” as follows:

                The exclusion review criterion “not produced in the United States
                in a satisfactory quality” does not mean that the steel needs to be
                identical, but it does need to be equivalent as a substitute product.
                “Substitute product” for purposes of this review criterion means
                that the steel being produced by an objector can meet
                “immediately” . . . the quality (e.g., industry specs or internal
                company quality controls or standards), regulatory, or testing
                standards, in order for the U.S. produced steel to be used in that
                business activity in the United States by that end user.



                                                 8
Revised Interim Final Rule, 83 Fed. Reg. at 46,058; 15 C.F.R. pt. 705, supp. 1(c)(6)(i).

        27.    Commerce’s Rule plainly places the burden on an objector to demonstrate that it

can produce the “substitute product” within the requisite timeframe:

               The objection should clearly identify, and provide support for, its
               opposition to the proposed exclusion, with reference to the specific
               basis identified in, and the support provided for, the submitted
               exclusion request. If the objector is asserting that it is not currently
               producing the steel identified in an exclusion request but can
               produce the steel within eight weeks (meaning the objector meets
               the definition of being able to supply the steel “immediately” in
               order to meet the demand identified in the exclusion request), the
               objector must identify how it will be able to produce the article
               within eight weeks. This requirement includes specifying in
               writing to the U.S. Department of Commerce as part of the
               objection, the timeline the objector anticipates in order to start or
               restart production of the steel included in the exclusion request to
               which it is objecting.

15 C.F.R. pt. 705, supp. 1(d)(4); see also Revised Interim Final Rule, 83 Fed. Reg. at 46,029

(“{i}f a U.S. supplier objects to an exclusion request, the burden is on that supplier to

demonstrate that the exclusion should be denied because of failure to meet the specified

criteria.”).

        28.    With regard to the third criterion, “or for specific national security

considerations,” Commerce stated that this criterion

               is intended to allow the U.S. Department of Commerce, in
               consultation with other parts of the U.S. Government as warranted,
               to make determinations whether a particular exclusion request
               should be approved based on specific national security
               considerations. . . . The U.S. Department of Commerce, in
               consultation with the other parts of the U.S. Government as
               warranted, can consider other impacts to U.S. national security that
               may result from not approving an exclusion.

Revised Interim Final Rule, 83 Fed. Reg. at 46,058; 15 C.F.R. pt. 705, supp. 1(c)(6)(iii).




                                                  9
III.      EVRAZ’s Requests for Exclusion from Section 232 Steel Tariffs

          29.      Between April and August 2018, EVRAZ filed eighty-eight requests for exclusion

  from the Section 232 steel tariffs for certain alloy and non-alloy steel slab products from Russia,

  Canada, and Mexico, and certain line pipe steel products from Canada. Please refer to Table 1

  for a listing of EVRAZ’s exclusions requests. In short, EVRAZ filed:

               Seventy-two exclusion requests for imported steel slab from Russia, Canada, and
                Mexico, including:

                   o Thirty-four exclusion requests for Russian-origin semi-finished slab of either
                     iron, alloy, or non-alloy steel with minimum thickness ranging from 195mm
                     to 295mm, with width no less than 1,525mm and no greater than 2,580mm,
                     and length no less than 2,540mm and no greater than 10,160mm.

                   o Thirty-four exclusion requests for Mexican-origin semi-finished alloy and
                     non-alloy steel slab with minimum thickness ranging from 191mm to 242mm,
                     width no less than 1,525mm and no greater than 1,955mm, and length no less
                     than 2,500mm and no greater than 10,160mm.

                   o Four exclusion requests for defense-application semi-finished steel slab of
                     iron of alloy steel, with minimum thickness between 147mm and 249mm,
                     width no less than 1,575mm and no greater than 1,955mm, and length no less
                     than 2,540mm and no greater than 10,160mm;

               Sixteen exclusion requests for welded steel line pipe, including:

                   o Eight exclusion requests for welded line pipe manufactured pursuant to API
                     5L specifications for use in the oil and gas sector with an expected outside
                     diameter between 12” and 24”, a wall thickness between 0.353” and 0.594”,
                     classified under HTSUS tariff items 7305.12.5000, 7305.19.5000 and
                     7306.19.5150; and

                   o Eight exclusion requests for welded large diameter line pipe manufactured
                     pursuant to API 5L specifications for use in the oil and gas sector with an
                     expected outside diameter of 30” to 36” and wall thickness between 0.500”
                     and 1.00”, classified under HTSUS tariff item 7305.19.5000.

  For the reasons addressed below, the record before Commerce supported granting each of

  EVRAZ’s exclusion requests, and supports now that Commerce failed to adequately consider

  that record before issuing its rote, boilerplate denials.



                                                    10
       A.      EVRAZ’s Slab Exclusion Requests

       30.     EVRAZ sought exclusion for slab products from Russia, Canada, and Mexico in

order to supply necessary feedstock to its Portland, Oregon mill. As documented in EVRAZ’s

exclusion request filings, that mill is the only plate mill on the West Coast (west of eastern

Texas), and is thus uniquely situated to rapidly provide steel products for industries in the

Western United States including shipbuilding, railcar manufacturing, wind tower building, and

others. The Oregon mill’s heat-treating facilities and specialized equipment also enable it to

produce armored plate for defense purposes, including for the U.S. Department of Defense. See,

e.g., BIS-2018-0006-0255, EVRAZ Exclusion Request, Document No. BIS-2018-0006-0255, at

Attachment 1 (Apr. 11, 2018).

       31.     As further documented in EVRAZ’s exclusion request filings, in order to produce

these products, EVRAZ requires high-quality slabs primarily with large section sizes – the

majority of which need to be over 90” in width. See, e.g., id. In particular, most products that

EVRAZ produces at its Oregon plate mill require widths of 97” or 101.” See BIS-2018-0006-

0255, EVRAZ Rebuttal to U.S. Steel Objection, Document No. BIS-2018-0006-52413, at

Attachment 1 (Sept. 18, 2018).

       32.     Three U.S. industry members objected to EVRAZ’s exclusion requests: Nucor

Corporation (“Nucor”), the American Line Pipe Producers Association (“ALPPA”), and United

States Steel Corporation (“U.S. Steel”). These three companies objected to EVRAZ’s slab

exclusion requests with little variation, if any, in their objection filings. In essence, they argued,

with scant evidence, that they (or in the case of ALPPA, that its members) could manufacture the

slabs in the quality and quantity that EVRAZ required within the requisite timeframe, or that

they could provide a sufficiently similar substitute product. The record evidence provided by

EVRAZ, however, contradicted these unfounded assertions and establishes that the objectors


                                                 11
were in fact unable to meet their burden to demonstrate that they could adequately supply

EVRAZ with the products for which exclusion was sought. Accordingly, and consistent with

Commerce’s “guiding principle” that “companies that rely on { } products” that “the U.S.

domestic industry does not or will not produce” “will not pay duties on {those products},”

EVRAZ was entitled to the steel slab exclusions that it sought consistent with 15 C.F.R. pt. 705,

Supp. 1; see also Revised Interim Final Rule, 83 Fed. Reg. 46,026, 46,038–39.

              i.      The Steel Slab That EVRAZ Imports is “Not Produced in the United States in
                      Sufficient and Reasonably Available Amount.”

       33.         EVRAZ explained and documented in its exclusion requests that, as an initial

matter, there is a structural deficit in the U.S. market for slab because the demand for slab far

exceeds the commercial supply available. Slab in the United States is predominately produced

by operators of integrated mills that require more slab for their own operations than they produce

(i.e., they have downstream product capacity that requires more slab than they are able to

produce). Thus, even slab producers need to source additional slab in order to run their facilities

at full capacity. This phenomenon has persisted in the U.S. market for the past two decades. As

early as 2001, Commerce recognized this issue as part of its last Section 232 investigation,

finding that most slab produced in the United States “is consumed within the . . . producer’s

facility for processing into finished steel products . . . very little semi-finished steel is available

on the U.S. merchant market.” The U.S. International Trade Commission likewise concluded

around the same time that “the vast majority of U.S.-produced slabs are internally consumed . . .

with a very small portion being sold on the commercial market.” See BIS-2018-006-0255,

EVRAZ Exclusion Request, Document No. BIS-2018-006-0255 at Attachment 1 (Apr.11, 2018)

(providing excerpts of these determinations and an accompanying calculation of the 2018 U.S.




                                                  12
slab market deficit). This structural deficit continues today and necessitates imports of steel slab

for producers like EVRAZ to maintain its operations.

       34.     Additionally, the objectors to EVRAZ’S exclusion requests are both unable and

unwilling to provide EVRAZ with sufficient quantities of the slab it requires from the U.S.

market to supply EVRAZ’s U.S. operations. Nucor and ALPPA both readily admitted that they

are unable to produce the slab in question (offering up instead pipe products which clearly fall

short of qualifying as “substitute” products because they do not have the same applications as

slab). See, e.g., BIS-2018-0006-0255, Nucor Objection, Document No. BIS-2018-0006-7438

(May 23, 2018); BIS-2018-0006-0255, ALPPA Objection, Document No. BIS-2018-0006-7443

(May 24, 2018); see also Revised Interim Final Rule, 83 Fed. Reg. at 46,058; 15 C.F.R. pt. 705,

supp. 1(c)(6)(i) (explaining that a substitute product needs to be “equivalent” to the product for

which exclusion was sought and needs to be able to be used in the business activity that the

imported product was being used in). While U.S. Steel may be able to produce limited amounts

of some products for which exclusion was sought, U.S. Steel was unable to demonstrate that it is

a viable source of these products because (1) EVRAZ has so far been unable to qualify U.S.

Steel slab products due to quality concerns, and (2) U.S. Steel consumes the majority of the slab

that it produces itself, rendering it unable to consistently and reliably produce the volumes of

slab required by EVRAZ’s Oregon mill. See, e.g., BIS-2018-0006-0255, EVRAZ Rebuttal,

Document No. BIS-2018-0006-52413 (Sept. 18, 2018) and accompanying attachments.

       35.     Finally, all three objectors failed to meet their burden to demonstrate that they

could provide the slab that EVRAZ requires “immediately.”            The Department’s regulation

requires an objector who asserts that “it is not currently producing the steel identified in an

exclusion request . . . {to} identify how it will be able to the produce the article within eight




                                                13
weeks.” See 15 C.F.R. pt. 705, supp. 1(d)(4). To meet its burden in this regard, the objector must

“specify { } in writing . . . the timeline the objector anticipates in order to start or restart

production of the steel included in the exclusion request to which it is objecting.” See id. Nucor

and ALPPA, who admitted being unable to make the product for which exclusion was sought,

made no attempt to provide a timeline for them to produce the slab in question. On this basis

alone, Commerce should have disregarded their objections. U.S. Steel likewise failed to provide

a written timeline as required under Commerce’s rule. See, e.g., BIS-2018-0006-0255, U.S.

Steel Objection, Document No. BIS-2018-0006-7441 (May 23, 2018); BIS-2018-0006-0255,

U.S. Steel Sur-Rebuttal, Document No. BIS-2018-0006-68614 (Oct. 4, 2018).                 Regardless,

EVRAZ demonstrated that the time that would be required to qualify U.S. Steel’s product alone

would far exceed the eight-week limitation specified in Commerce’s regulation, and so U.S.

Steel would likewise be unable to provide the particular products to EVRAZ “immediately”

consistent with Commerce’s regulation. Revised Interim Final Rule, 83 Fed. Reg. at 46,058; 15

C.F.R. pt. 705, supp. 1(c)(6)(i).

       36.         Thus, commerce’s denial of EVRAZ’s slab exclusion requests on the basis that

slab “is produced in the United States in a sufficient and reasonably available amount” is

unsupported by the record on which that determination was based.

             ii.      The Steel Slab EVRAZ Imports is “not Produced in the United States in
                      Satisfactory Quality.”

       37.         As described above, there is insufficient U.S. supply of U.S.-made slabs to satisfy

EVRAZ’s need; but, even if there were a sufficient quantity of slab capacity available, EVRAZ

demonstrated that the slab produced by the U.S. producers is not of “satisfactory quality” to meet

EVRAZ’s needs.




                                                   14
       38.       U.S. Steel is the only U.S. objector that claimed it was able to produce the slab

that EVRAZ requires.       As noted in EVRAZ’s exclusion requests, however, when EVRAZ

previously tested trial slab from U.S. Steel in order to qualify it as a supplier, EVRAZ was

unable to move forward with qualification due to large quality rejections within the batch of trial

slab received.      See, e.g., BIS-2018-0006-0255, EVRAZ Rebuttal to U.S. Steel Objection,

Document No. BIS-2018-0006-5413, at Attachment 1 (Sept. 18, 2018). U.S. Steel is still not

qualified to provide slab to EVRAZ. Notably, EVRAZ also offered in its exclusion requests to

confidentially provide Commerce with additional documentation of quality issues relating to

U.S.-sourced slab, but this offer was never taken up. See, e.g., BIS-2018-0006-0255, EVRAZ

Exclusion Request, Document No. BIS-2018-0006-0255, at Attachment 1 (Apr. 11, 2018).

Commerce’s finding that a “satisfactory quality” of slab products was available in the U.S.

market was therefore likewise unsupported by the record.

             iii.    Specific National Security Concerns Favored Granting EVRAZ’s Slab
                     Exclusion Requests.

       39.       In addition to the slab for which EVRAZ sought exclusion being insufficiently

available in the quantity and quality required, EVRAZ demonstrated that specific national

security concerns favored granting EVRAZ’s exclusion requests – namely maintaining

operations at a steel mill that supports the U.S. defense apparatus. In particular, the exclusions

were sought to ensure that EVRAZ could avoid disruptions in the Oregon mill’s operation or

having to idle that mill. The Oregon mill’s heat-treating facilities and specialized equipment are

qualified to produce armored plate for defense purposes, including for the U.S. Department of

Defense. Armored Plate is used for heavy, medium, and light military vehicles (including tanks),

add-on kits, personnel protection, VIP Armored cars, and security structures. The Oregon mill

has capacity to produce up to 10,000 tons of Armored Plate per month, all of which could be



                                                15
entirely earmarked to the United States military through rated contracts. According to data

publicly available from the website GovernmentContractswon.com, OSM was awarded ten

different Department of Defense Contracts in 2007, 2008, and 2012, totaling over $48 million.

       40.        In short, EVRAZ demonstrated that it can and does supply material to the military

from its Oregon mill. Ensuring that the Oregon mill has sufficient supply of slab to remain

operational so that it can supply the Department of Defense with the steel that it needs is within

the national security interest of the United States, and this specific interest alone was likewise

sufficient for the Department of Commerce to grant EVRAZ’s slab exclusion requests.

       41.        Indeed, several of the exclusions that EVRAZ sought for Canadian slab were

sought so that EVRAZ could further process the imported slab into plate for heat-treated armor

products for use in U.S. defense applications. Consistent with the Defense Federal Acquisition

Regulation Supplement, slab that is melted and poured in Canada can be used in such

applications, so EVRAZ sought this exclusion with this end-use in mind. See, e.g., BIS-2018-

0006-27296, EVRAZ Exclusion Request, Document No. BIS-2018-0006-27296.

       42.        In sum, EVRAZ’s slab exclusion requests should have been granted because the

record evidence demonstrated that (1) the domestic industry could not sufficiently supply the

products for which exclusion was sought, (2) the U.S. industry also could not provide the

required quality of those products, even assuming that it could produce the required quantity, and

(3) there was a compelling, specific national security concern that warranted Commerce granting

the exclusions.

       B.         EVRAZ’s Line Pipe Exclusion Requests

       43.        Between July and September 2018, EVRAZ filed sixteen requests for exclusion

from the Section 232 steel tariffs for a limited quantity of certain line pipe from Canada. Please

refer to Table 1 for a listing of EVRAZ’s exclusion requests. The exclusions covered certain


                                                 16
API 5L specification ERW line pipe and certain HSAW large diameter welded line pipe for, all

of which was designed for use in the oil and gas sector.            Both groups of products are

manufactured in Canada at EVRAZ’s affiliated mills.

       44.     EVRAZ explained in its Section 232 tariff exclusion requests for line pipe that the

U.S. supply of line pipe is simply not sufficient to satisfy EVRAZ’s clients’ purchase orders

within a reasonable period of time (and certainly not “immediately”), which were placed prior to

the imposition of Section 232 tariffs.

       45.     Though domestic producers may be capable of producing substitute products,

EVRAZ demonstrated that a change in manufacturer would not likely be possible in any

reasonable period of time in order to avoid an extended delay or layoff by the pipeline operator.

First, EVRAZ explained that its customers would need to qualify new suppliers. Second,

EVRAZ explained that as non-integrated producers, all U.S. mills would need to qualify and

obtain the requisite raw materials prior to production. Third, EVRAZ explained that U.S. mills

would not likely have sufficient short-term (i.e., within less than eight weeks) capacity to

produce the pipeline. See, e.g., BIS-2018-0006-19276, EVRAZ Exclusion Request, Document

No. BIS-2018-0006-19276 (June 8, 2018).

       46.     EVRAZ demonstrated that, taken together, this process could take months longer

than the timeline set forth by the pipeline operator, and certainly longer than the eight weeks that

BIS’s regulations outline, as discussed further below.       This ultimately could result in the

American pipeline operators idling or laying off their workforce, delaying installation of the

pipe, and causing economic harm to the pipeline operator. See id.

       47.     Additionally, EVRAZ explained that its line pipe exclusion requests implicated

national security considerations because oil and gas pipelines are critical infrastructure for




                                                17
American energy independence. Moreover, they are critical to safe, efficient movement of

energy across North America. See id.

        48.        Four U.S. industry members filed the same rote objections to EVRAZ’s line pipe

exclusion requests. Specifically, American Line Pipe Producers Association (“ALPPA”) and

Berg Steel Pipe Corp (“Berg”) each objected to eleven of EVRAZ’s line pipe exclusion requests.

Stupp Corporation (“Stupp”) objected to fifteen of EVRAZ’s line pipe exclusion requests. And

American Cast Iron Pipe objected to three of EVRAZ’s line pipe exclusion requests. All four

sets of objections failed to demonstrate that EVRAZ’s pipe products were “produced in the

United States in a sufficient and reasonably available amount” or “in a satisfactory quality.”

Consequently, the record before Commerce supported granting each of EVRAZ’s exclusion

requests, and supports now that Commerce failed to adequately consider that record before

issuing its rote, boilerplate denials.

              i.      EVRAZ’s Line Pipe Imports Are “Not Produced in the United States in
                      Sufficient and Reasonably Available Amount.”

        49.        ALPPA’s objections stated that its members are capable of producing the finished

product and/or an acceptable substitute in a sufficient amount “immediately,” noting that

domestic producers could produce the steel product within forty-five days on average. See, e.g.,

BIS-2018-0006-19214, ALPPA Objection, Document No. BIS-2018-0006-37392 (Aug. 15,

2018) (“ALPPA Objection”). Similarly, Berg cited a forty-five day production time, arguing that

its two pipe mills with unutilized capacity could have produced 100% of the needed products at

the requisite quality. See, e.g., BIS-2018-0006-19214, Berg Objection, Document No. 0006-

37386 (Aug. 15, 2018) (“Berg Objection”).

        50.        However, ALPPA and Berg failed entirely to provide evidentiary support for

these naked assertions. For example, Berg’s objections include a letter from its President and



                                                  18
CEO, which provides no material proof of Berg’s ability to provide line pipe in a sufficient

amount “immediately.” See id. Rather, this letter summarily concluded that these requirements

were met. See, e.g., BIS-2018-0006-19276, Letter to Secretary of Commerce Wilbur Ross, from

Berg, EVRAZ Inc. NA Canada’s requests for exclusions of 24”, 30”, and 36” pipe (July 27,

2018), Document No. BIS-2018-0006-37553. These statements do not meet “the burden [that is

on a] supplier to demonstrate that the exclusion should be denied because of failure to meet that

specific criteria.” Revised Interim Final Rule, 83 Fed. Reg. 46,026, 46,029 (Sept. 11, 2018).

       51.     Stupp also asserted that it was currently manufacturing or could “immediately”

manufacture the products identified in the line pipe exclusion requests. But this claim is even

more tenuous than those made by ALPPA and Berg. See, e.g., BIS-2018-0006-19214, Stupp

Objection, Document No. BIS-2018-0006-37398 (Aug. 15, 2018). For example, according to

certain Stupp objections, its facility in Baton Rouge, Louisiana was idled at the time of the

submission. See e.g., BIS-2018-0006-19276, Stupp Objection, Document No. BIS-2018-0006-

37560 (Aug. 15, 2018). However, Stupp did not specify its anticipated timeline to restart

production as required by Commerce’s regulations. See id. (stating “{i}f the objector is asserting

that it is not currently producing the steel identified in an exclusion request but can produce the

steel within eight weeks… the objector must identify how it will be able to produce the article

within eight weeks.”). Specifically, Commerce’s regulation prompts objectors who allege that

they could begin production of a product for which exclusion was sought to submit “a summary

timeline that specifies the steps that will occur over the weeks needed to produce that steel{.}”

Revised Interim Final Rule, 83 Fed. Reg. at 46,058; 15 C.F.R. pt. 705, supp. 1(d)(4).

       52.     Not only did Stupp fail to provide any additional evidence supporting its

assertions that it could produce the products “immediately,” but it also provided contradicting




                                                19
data in certain objections. For example, in response to question 3.c. of BIS’s Objection Filing

template, Stupp stated that it would take up to 345 days to manufacture the applicable steel

product. See e.g., BIS-2018-0006-19276, Stupp Objection, Document No. 2018-0006-37560

(Aug. 15, 2018). Other timeframes that Stupp provided were shorter, but nonetheless remained

well outside of the requisite eight-week production period that Commerce defined as permitting

objectors to claim that they could produce a product “immediately.” See, e.g., BIS-2018-0006-

19305, Stupp Objection, Document No. BIS-2018-0006-37760 (Aug. 15, 2018).

         53.   Notably, Stupp was the only objector to four of EVRAZ’s line pipe exclusions.

See BIS-2018-0006-44795, BIS-2018-0006-44802, BIS-2018-0006-44808, and BIS-2018-0006-

44815.     In three of these exclusions, Stupp explicitly provided production timelines that

exceeded eight weeks.        Based on Stupp’s own admissions, Commerce should have

acknowledged that Stupp’s claims that it could begin supplying these products within eight

weeks lacked any factual basis, and accordingly was required to disregard these unfounded

claims. Revised Interim Final Rule, 83 Fed. Reg. at 46,058; 15 C.F.R. pt. 705, supp. 1(c)(6)(i).

         54.   Moreover, in Stupp’s fourteen surrebuttals, Stupp explicitly acknowledged that it

could not produce the covered products within eight weeks, despite affirmatively responding that

it could in its objections. See e.g., BIS-2018-0006-19214, Stupp Surrebuttal, Document No.

BIS-2018-0006-72661 (Oct. 9, 2018). Stupp claimed that no mill would be able to produce the

required line pipe “immediately” given the size of the projects EVRAZ had contracted for as

well as the custom nature of the required line pipe. See id. Stupp, not being able to meet

Commerce’s regulatory definition of “immediately,” substituted in its own definition, arguing

that it could produce the products immediately in terms of widely accepted industry standards.

See id. Yet, Commerce previously rejected similar positions—commenters on Commerce’s




                                               20
Interim Final Rule advocated for the timeline to be lengthened because the definition of

“immediately” was too rigid. Commerce disagreed and said that the definition “is appropriate

and requires no lengthening or shortening.” Revised Interim Final Rule, 83 Fed. Reg. at 46,036.

Accordingly, Stupp’s admitted inability to meet the timeline outlined in Commerce’s regulation

confirms that Stupp is unable to provide a “sufficient and reasonably available amount” of the

line pipe for which exclusion was sought “immediately.”

             ii.      EVRAZ’s Line Pipe Imports Are “Not Produced in the United States in
                      Satisfactory Quality.”

       55.         ALPPA, Berg, and Stupp all claimed in their objections that they, or their

members, were capable of producing line pipe to EVRAZ’s specifications. See e.g., BIS-2018-

0006-19214, ALPPA Objection, Document No. BIS-2018-0006-37392 (Aug. 15, 2018); BIS-

2018-0006-19214, Berg Objection, Document No. BIS-0006-37386 (Aug. 15, 2018); BIS-2018-

0006-19276, Stupp Objection, Document No. BIS-2018-0006-37560 (Aug. 15, 2018). Similarly,

Berg and Stupp reiterated these claims in their respective surrebuttals. Additionally, American

Cast Iron Pipe, which submitted surrebuttals in place of ALPPA, asserted that it was capable of

producing the line pipe in EVRAZ’s exclusion requests to the requisite specifications. See e.g.,

BIS-2018-0006-19214, American Cast Iron Pipe Surrebuttal, Document No. BIS-2018-0006-

72642 (Oct. 9, 2018).

       56.         However, none of these filings were supported with documentary evidence.

These bare assertions do not meet Commerce’s “high and consistent review standard” that it

applied to objectors. Revised Interim Final Rule, 83 Fed. Reg. at 46,038. Objectors must meet

the burden of demonstrating that exclusions should be denied, and unsupported allegations do

not meet that bar. Id. at 46,029.




                                                 21
               iii.   EVRAZ’s Line Pipe Imports Should Be Excluded “Based Upon Specific
                      National Security Considerations.”

         57.      ALPPA and Stupp also argued that EVRAZ had failed to provide a national

  security reason for its line pipe exclusion requests. See, e.g., ALPPA Objection; BIS-2018-0006-

  19305, Stupp Objection, Document No. BIS2018-0006-37760 (Aug. 15, 2018). However, as

  explained in EVRAZ’s exclusion requests and rebuttals, the exclusions would support continued

  oil and gas pipeline investment in the United States, which is critical to national security and

  American energy independence. See, e.g., BIS-2018-0006-19305, EVRAZ Rebuttal to Stupp

  Objection, Document No. BIS-2018-0006-58194 (Sept. 16, 2018). First, Commerce expressly

  acknowledged the importance of oil and gas pipelines in its interim regulation governing

  exclusions: “the exclusion process [is] there to fill any temporary gaps in the U.S. supply to

  ensure that companies, such as those involved in oil and gas exploration and production…will

  have the steel and aluminum they need to continue to invest in the United States.” Revised

  Interim Final Rule, 83 Fed. Reg. at 46,028 (emphasis added). Second, from a national security

  standpoint, Commerce clarified that the U.S. military’s needs are not the only relevant national

  security concerns. Rather, Commerce “can consider other impacts of U.S. national security that

  may result from not approving an exclusion (e.g., the unintended impacts that may occur in other

  downstream industries using steel).”      Revised Interim Final Rule, 83 Fed. Reg. at 46,058;

  15 C.F.R. pt. 705, supp. 1(c)(6)(iii). Energy security is one such national security concern.

IV.      Commerce’s Administrative Record

         58.      In recent cases brought by similarly-situated plaintiffs challenging BIS's denial of

  their exclusion requests, it has come to light that there were extensive off-record discussions

  between Commerce and parties whose interests were adverse to the plaintiffs in relation to

  product exclusion requests. Plaintiffs were offered no opportunity to review or comment on



                                                   22
  those communications. See JSW Steel (USA) Inc. v. United States, Court No. 19- 00133;

  Borusan Mannesmann Pipe U.S., Inc. v. United States, Court No. 20-00012 (“Borusan”); NLMK

  Indiana, LLC and NLMK Pennsylvania, LLC v. United States, Court No.20-00050 (“NLMK”).

V.       Commerce’s Assistant Inspector General Management Alert

         59.     A management alert later issued by Commerce’s Assistant Inspector General for

  Audit and Evaluation also suggests improper influence in the Section 232 exclusion request

  review process. The management alert states that:

                 Department officials and interested parties have discussed
                 information about pending exclusion requests that was not
                 included in the official record. Following some of these off-record
                 communications, Department officials took subsequent action
                 consistent with such communications, giving the appearance that
                 the Section 232 exclusion request review process is not transparent
                 and that decisions are not rendered based on evidence contained in
                 the record. Additionally, the Bureau of Industry and Security
                 (BIS) changed an internal criterion used to review exclusion
                 requests before posting them online at the request of an objector,
                 creating the perception of undue influence.

  Information Memorandum for Secretary Ross from Carol N. Rice, Assistant Inspector General

  for Audit and Evaluation, “Management Alert: Certain Communications by Department Officials

  Suggest Improper Influence in the Section 232 Exclusion Request Review Process Final.

  Memorandum No. OIG-20-003-M” (Oct. 28, 2019), provided at Attachment 1.

VI.      The Department of Commerce’s Denial of EVRAZ’s Requests for Exclusion

         60.     Between February 2019 and March 2020, Commerce denied all of EVRAZ’s

  eighty-eight exclusion requests. The memoranda supporting the denials included nearly identical

  boilerplate language.

         61.     First, fifty-nine of EVRAZ’s eighty-eight exclusion requests denials included

  boilerplate language indicating EVRAZ had not filed a complete submission due to an alleged

  inconsistency between the HTSUS provision under which exclusion was sought and certain


                                                 23
product specifications detailed in EVRAZ’s exclusion requests. Seven out of EVRAZ’s eighty-

eight exclusion requests were denied exclusively on this ground.

       62.     This rote basis for denying EVRAZ’s exclusion requests on the basis of tariff

classification considerations is insufficient, is inconsistent with Commerce’s regulations

governing exclusion requests, and is only relevant to the United States’ CBP’s administration of

any eventual exclusion. CBP’s “advice” that the chemistry or other specification listed in

EVRAZ’s exclusion requests is inconsistent with the tariff provision asserted in the exclusions

requests is legally immaterial to BIS’ substantive consideration of the exclusion requests and an

insufficient basis on which to deny them. That is, should any of the exclusions that are the

subject of this litigation be granted, the exclusion(s) would only apply to products that squarely

fit within the HTSUS code identified in the exclusion request(s).

       63.     Second, Commerce repeated the following conclusory statement in its decision

memoranda with respect to most of EVRAZ’s exclusion requests:

               In examining whether the relevant steel article is produced in the
               United States in a sufficient and reasonably available amount or of
               a satisfactory quality, ITA recommends finding, based on all of the
               evidence presented, that the product referenced in the above-
               captioned exclusion request is produced in the United States in a
               sufficient and reasonably available amount and of a satisfactory
               quality, and recommends denying the request for an exclusion.

               BIS accepts ITA’s recommended findings as to the domestic
               availability of the product, and finds that no overriding national
               security concerns require that this exclusion request be granted
               notwithstanding the domestic availability.

       64.     Eighty-one of BIS’s eighty-eight exclusion denial memoranda include this

language. Commerce’s decision notices offered no further explanation or consideration of the

information placed on the record by EVRAZ and other parties. Nor did Commerce provide any

other memoranda or other documentation explaining or substantiating its determinations.



                                               24
                                   STATEMENT OF CLAIMS

                                           COUNT ONE

   (VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT, 5 U.S.C. § 701-706)

       65.     Paragraphs 1 through 64 are incorporated by reference.

       66.     The Administrative Procedure Act authorizes the Court to hold unlawful and set

aside agency action that is: “(A) arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law; (B) contrary to constitutional right, power, privilege, or immunity; (C) in

excess of statutory jurisdiction, authority, or limitations, or short of statutory right; (D) without

observance of procedure required by law; [or] (E) unsupported by substantial evidence.”

5 U.S.C. § 706(2).

       67.     Defendant’s finding that the products subject to EVRAZ’s exclusion requests were

“produced in the United States in a sufficient and reasonably available amount and of a

satisfactory quality,” and subsequent denial of EVRAZ’s requests for exclusion from the 232 Steel

tariffs was arbitrary and capricious because Defendant (1) failed to meaningfully consider relevant

factors when making its determinations, (2) failed to adequately explain its rationale for its

determinations, and (3) failed to meaningfully consider the evidence before it.

       68.     Defendant’s failure to “observe{} procedure required by law” resulted in the

unlawful imposition of Section 232 tariffs on EVRAZ’s imports and thus must be held “unlawful

and set aside” by this Court. 5 U.S.C. § 706(2).




                                                   25
                                         COUNT TWO

(VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT, 5 U.S.C. § 701-706)

       69.     Paragraphs 1 through 68 are incorporated by reference.

       70.     In finding that there were no specific national security concerns that mandated

BIS to grant EVRAZ’s exclusion requests, Commerce (1) failed to meaningfully consider relevant

factors when making its determinations, (2) failed to adequately explain its rationale for its

determinations, and (3) failed to meaningfully consider the evidence before it, and thus its

determinations were “arbitrary, capricious, and abuse{s} of discretion, or otherwise not in

accordance with law.” 5 U.S.C. § 706.

       71.     These unlawful determinations resulted in Section 232 tariffs being unlawfully

collected on EVRAZ’s imports, and these determinations must therefore be set aside.

5 U.S.C. § 706.

                                        COUNT THREE

(VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT, 5 U.S.C. § 701-706)

       72.     Paragraphs 1 through 71 are incorporated by reference.

       73.     Commerce’s denial of selected EVRAZ exclusion requests based on a

determination that certain of EVRAZ’s exclusion requests were “incomplete” because certain

specifications of the products in the exclusion requests were allegedly inconsistent with the

HTSUS provision under which exclusion was sought (for example, they spilled over into two

HTSUS subheadings) is legally irrelevant to whether EVRAZ qualified for the exclusions

sought, is unsupported by record evidence, and Commerce’s denial of the exclusions on that

basis was therefore “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law.” 5 U.S.C. § 706(2).




                                               26
                                   PRAYER FOR RELIEF

       Wherefore, Plaintiff respectfully requests that this Court

       (1)   enter judgment in favor of Plaintiff and declare that Defendant’s denials of

             EVRAZ’s exclusion requests were arbitrary and capricious or otherwise unlawful

             in violation of the APA (5 U.S.C. §§ 701 et seq.);

       (2)   declare that EVRAZ is entitled to the requested exclusions from the Section 232

             steel tariffs, in accordance with Steel Proclamation 9705 and 15 C.F.R. pt. 705,

             supp. 1, and order Commerce to instruct U.S. Customs and Border Protection to

             refund the Section 232 tariffs previously paid by EVRAZ;

       (3)   alternatively, remand the matter to Commerce for proper treatment and

             consideration, in accordance with the standards set forth in the Revised Interim

             Final Rule and the requirements of the APA; and

       (4)   Grant such additional relief as may be just and proper.

                                                Respectfully submitted,
                                                /s/ H. Deen Kaplan
                                                Craig A. Lewis
                                                Jonathan T. Stoel
                                                Jared R. Wessel
                                                Maria A. Arboleda
                                                Nicholas W. Laneville

                                                HOGAN LOVELLS US LLP
                                                Columbia Square
                                                555 Thirteenth Street, N.W.
                                                Washington, DC 20004-1109
                                                (202) 637-5799
                                                Deen.kaplan@hoganlovells.com

                                                Counsel to EVRAZ Inc. NA
Date: November 20, 2020




                                               27
      Table 1

                                                            EVRAZ 232 EXCLUSION REQUEST SUBMISSIONS
                                                                                                                                               Country of
ID NUMBER       Product Category           Product Description                                                                    HTSUS        Origin       Quantity (Kgs)
                                           Semi-Finished steel slab of iron or non-alloy steel, not stainless, with under 0.25
                                           percent carbon, in a rectangular cross-section with a width at least 4 times the
BIS-2018-
                Semi-finished steel slab   thickness. The product is expected to have a thickness of a minimum of 195 mm          7207120050   Russia       151,485,378.00
0006-0255
                                           and a maximum of 205 mm, a width of a minimum of 2530mm and a maximum of
                                           2580mm, and length of a minimum of 2540mm and a maximum of 10160mm.
                                           Semi-Finished steel slab of iron or non -alloy steel, not stainless, with under 0.25
                                           percent carbon, in a rectangular cross-section with a width at least 4 times the
BIS-2018-
                Semi-finished steel slab   thickness. The product is expected to have a thickness of a minimum of 195 mm          7207120050   Russia       11,241,449.00
0006-0257
                                           and a maximum of 205 mm, a width of a minimum of 2320mm and a maximum of
                                           2370mm, and length of a minimum of 2540mm and a maximum of 10160mm.
                                           Semi-Finished steel slab of iron or non -alloy steel, not stainless, with under 0.25
                                           percent carbon, in a rectangular cross-section with a width at least 4 times the
BIS-2018-
                Semi-finished steel slab   thickness. The product is expected to have a thickness of a minimum of 295mm           7207120050   Russia       8,225,450.00
0006-0260
                                           and a maximum of 305mm, a width of a minimum of 2530mm and a maximum of
                                           2580mm, and length of a minimum of 2540mm and a maximum of 10160mm.
                                           Semi-Finished steel slab of iron or non -alloy steel, not stainless, with under 0.25
                                           percent carbon, in a rectangular cross-section with a width at least 4 times the
BIS-2018-
                Semi-finished steel slab   thickness. The product is expected to have a thickness of a minimum of 245mm           7207120050   Russia       93,495,953.00
0006-0264
                                           and a maximum of 255mm, a width of a minimum of 2530mm and a maximum of
                                           2580mm, and length of a minimum of 2540mm and a maximum of 10160mm.
                                           Semi-Finished steel slab of iron or non -alloy steel, not stainless, with under 0.25
                                           percent carbon, in a rectangular cross-section with a width at least 4 times the
BIS-2018-
                Semi-finished steel slab   thickness. The product is expected to have a thickness of a minimum of 245mm           7207120050   Russia       47,367,778.00
0006-0266
                                           and a maximum of 255mm, a width of a minimum of 2440mm and a maximum of
                                           2490mm, and length of a minimum of 2540mm and a maximum of 10160mm.
                                           Semi-Finished steel slab of iron or non -alloy steel, not stainless, with under 0.25
                                           percent carbon, in a rectangular cross-section with a width at least 4 times the
BIS-2018-
                Semi-finished steel slab   thickness. The product is expected to have a thickness of a minimum of 245mm           7207120050   Russia       4,798,179.00
0006-0269
                                           and a maximum of 255mm, a width of a minimum of 2295mm and a maximum of
                                           2345mm, and length of a minimum of 2540mm and a maximum of 10160mm.
                                           Semi-Finished steel slab of iron or non -alloy steel, not stainless, with under 0.25
                                           percent carbon, in a rectangular cross-section with a width at least 4 times the
BIS-2018-
                Semi-finished steel slab   thickness. The product is expected to have a thickness of a minimum of 195mm           7207120050   Russia       55,665,999.00
0006-0270
                                           and a maximum of 205mm, a width of with a minimum of 1830mm and a
                                           maximum of 1880mm, and length of a minimum of 2540mm and a maximum of

                                                                                      1
                                       10160mm.

                                       Semi-Finished steel slab of iron or non -alloy steel, not stainless, with under 0.25
                                       percent carbon, in a rectangular cross-section with a width at least 4 times the
BIS-2018-                              thickness. The product is expected to have a thickness of a minimum of 245mm
            Semi-finished steel slab                                                                                          7207120050   Russia   28,922,410.00
0006-0271                              and a maximum of 255mm, a width of with a minimum of 1830mm and a
                                       maximum of 1880mm, and length of a minimum of 2540mm and a maximum of
                                       10160mm.
                                       Semi-Finished steel slab of iron or non -alloy steel, not stainless, with under 0.25
                                       percent carbon, in a rectangular cross-section with a width at least 4 times the
BIS-2018-                              thickness. The product is expected to have a thickness of a minimum of 245mm
            Semi-finished steel slab                                                                                          7207200045   Russia   5,026,605.00
0006-0272                              and a maximum of 255mm, a width of with a minimum of 1525mm and a
                                       maximum of 1575mm, and length of a minimum of 2540mm and a maximum of
                                       10160mm.
                                       Semi-Finished steel slab of iron or non -alloy steel, not stainless, with under 0.25
                                       percent carbon, in a rectangular cross-section with a width at least 4 times the
BIS-2018-                              thickness. The product is expected to have a thickness of a minimum of 245mm
            Semi-finished steel slab                                                                                          7207120050   Russia   27,828,868.00
0006-0274                              and a maximum of 255mm, a width of with a minimum of 1700mm and a
                                       maximum of 1750mm, and length of a minimum of 2540mm and a maximum of
                                       10160mm.
                                       Semi-Finished steel slab of iron or non -alloy steel, not stainless, with under 0.25
                                       percent carbon, in a rectangular cross-section with a width at least 4 times the
BIS-2018-                              thickness. The product is expected to have a thickness of a minimum of 245mm
            Semi-finished steel slab                                                                                          7207120050   Russia   16,802,543.00
0006-0275                              and a maximum of 255mm, a width of with a minimum of 1905mm and a
                                       maximum of 1955mm, and length of a minimum of 2540mm and a maximum of
                                       10160mm.
                                       Semi-Finished steel slab of iron or non -alloy steel, not stainless, with under 0.25
                                       percent carbon, in a rectangular cross-section with a width at least 4 times the
BIS-2018-                              thickness. The product is expected to have a thickness of a minimum of 195mm
            Semi-finished steel slab                                                                                          7207120050   Russia   5,198,128.00
0006-0278                              and a maximum of 205mm, a width of with a minimum of 1525mm and a
                                       maximum of 1575mm, and length of a minimum of 2540mm and a maximum of
                                       10160mm.
                                       Semi-Finished steel slab of iron or non -alloy steel, not stainless, with under 0.25
                                       percent carbon, in a rectangular cross-section with a width at least 4 times the
BIS-2018-                              thickness. The product is expected to have a thickness of a minimum of 195mm
            Semi-finished steel slab                                                                                          7207120050   Russia   10,578,863.00
0006-0279                              and a maximum of 205mm, a width of with a minimum of 1905mm and a
                                       maximum of 1955mm, and length of a minimum of 2540mm and a maximum of
                                       10160mm.
                                       Semi-Finished steel slab of iron or non -alloy steel, not stainless, with under 0.25
                                       percent carbon, in a rectangular cross-section with a width at least 4 times the
BIS-2018-                              thickness. The product is expected to have a thickness of a minimum of 245mm
            Semi-finished steel slab                                                                                          7207120050   Russia   9,640,803.00
0006-0281                              and a maximum of 255mm, a width of with a minimum of 2145mm and a
                                       maximum of 2195mm, and length of a minimum of 2540mm and a maximum of
                                       10160mm.


                                                                                  2
                                       Semi-Finished steel slab of iron or non -alloy steel, not stainless, with 0.25
                                       percent or greater carbon content, in a rectangular cross-section with a width at
BIS-2018-                              least 4 times the thickness. The product is expected to have a thickness of a
            Semi-finished steel slab                                                                                            7207200045   Russia   6,268,077.00
0006-0282                              minimum of 195mm and a maximum of 205mm, a width of a minimum of 2530mm
                                       and a maximum of 2580mm, and length of a minimum of 2540mm and a
                                       maximum of 10160mm.
                                       Semi-Finished steel slab of iron or non -alloy steel, not stainless, with 0.25
                                       percent or greater carbon content, in a rectangular cross-section with a width at
BIS-2018-                              least 4 times the thickness. The product is expected to have a thickness of a
            Semi-finished steel slab                                                                                            7207200045   Russia   6,782,316.00
0006-0284                              minimum of 195mm and a maximum of 205mm, a width of a minimum of 2440mm
                                       and a maximum of 2490mm, and length of a minimum of 2540mm and a
                                       maximum of 10160mm.
                                       Semi-Finished steel slab of iron or non -alloy steel, not stainless, with 0.25
                                       percent or greater carbon content, in a rectangular cross-section with a width at
BIS-2018-                              least 4 times the thickness. The product is expected to have a thickness of a
            Semi-finished steel slab                                                                                            7207200045   Russia   3,837,598.00
0006-0286                              minimum of 245mm and a maximum of 255mm, a width of a minimum of 2530mm
                                       and a maximum of 2580mm, and length of a minimum of 2540mm and a
                                       maximum of 10160mm.
                                       Semi-Finished steel slab of iron or non -alloy steel, not stainless, with 0.25
                                       percent or greater carbon content, in a rectangular cross-section with a width at
BIS-2018-                              least 4 times the thickness. The product is expected to have a thickness of a
            Semi-finished steel slab                                                                                            7207200045   Russia   3,070,079.00
0006-0288                              minimum of 295mm and a maximum of 305mm, a width of a minimum of 2530mm
                                       and a maximum of 2580mm, and length of a minimum of 2540mm and a
                                       maximum of 10160mm.
                                       Semi-Finished steel slab of iron or non -alloy steel, not stainless, with 0.25
                                       percent or greater carbon content, in a rectangular cross-section with a width at
BIS-2018-                              least 4 times the thickness. The product is expected to have a thickness of a
            Semi-finished steel slab                                                                                            7207200045   Russia   3,070,079.00
0006-0289                              minimum of 295mm and a maximum of 305mm, a width of a minimum of 2530mm
                                       and a maximum of 2580mm, and length of a minimum of 2540mm and a
                                       maximum of 10160mm.
                                       Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                       width at least 4 times the thickness. The product is expected to have a thickness
BIS-2018-
            Semi-finished steel slab   of a minimum of 195mm and a maximum of 205mm, a width of a minimum of                    7224900055   Russia   40,852,535.00
0006-0291
                                       2440mm and a maximum of 2490mm, and length of a minimum of 2540mm and a
                                       maximum of 10160mm.
                                       Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                       width at least 4 times the thickness. The product is expected to have a thickness
BIS-2018-
            Semi-finished steel slab   of a minimum of 195mm and a maximum of 205mm, a width of a minimum of                    7224900055   Russia   87,145,377.00
0006-0293
                                       2530mm and a maximum of 2580mm, and length of a minimum of 2540mm and a
                                       maximum of 10160mm.
                                       Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
BIS-2018-                              width at least 4 times the thickness. The product is expected to have a thickness
            Semi-finished steel slab                                                                                            7224900055   Russia   594,089.00
0006-0466                              of a minimum of 245mm and a maximum of 255mm, a width of a minimum of
                                       2440mm and a maximum of 2490mm, and length of a minimum of 2540mm and a


                                                                                  3
                                       maximum of 10160mm.

                                       Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                       width at least 4 times the thickness. The product is expected to have a thickness
BIS-2018-
            Semi-finished steel slab   of a minimum of 245mm and a maximum of 255mm, a width of a minimum of                    7224900055   Russia   9,197,603.00
0006-0467
                                       2530mm and a maximum of 2580mm, and length of a minimum of 2540mm and a
                                       maximum of 10160mm.
                                       Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                       width at least 4 times the thickness. The product is expected to have a thickness
BIS-2018-
            Semi-finished steel slab   of a minimum of 295mm and a maximum of 305mm, a width of a minimum of                    7224900055   Russia   5,908,449.00
0006-0468
                                       2530mm and a maximum of 2580mm, and length of a minimum of 2540mm and a
                                       maximum of 10160mm.
                                       Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                       width at least 4 times the thickness. The product is expected to have a thickness
BIS-2018-
            Semi-finished steel slab   of a minimum of 195mm and a maximum of 205mm, a width of a minimum of                    7224900055   Russia   6,785,620.00
0006-0469
                                       1830mm and a maximum of 1880mm, and length of a minimum of 2540mm and a
                                       maximum of 10160mm.
                                       Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                       width at least 4 times the thickness. The product is expected to have a thickness
BIS-2018-
            Semi-finished steel slab   of a minimum of 195mm and a maximum of 205mm, a width of a minimum of                    7224900055   Russia   4,643,188.00
0006-0470
                                       1905mm and a maximum of 1955mm, and length of a minimum of 2540mm and a
                                       maximum of 10160mm.
                                       Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                       width at least 4 times the thickness. The product is expected to have a thickness
BIS-2018-
            Semi-finished steel slab   of a minimum of 245mm and a maximum of 255mm, a width of a minimum of                    7224900055   Russia   2,547,569.00
0006-0471
                                       1830mm and a maximum of 1880mm, and length of a minimum of 2540mm and a
                                       maximum of 10160mm.
                                       Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                       width at least 4 times the thickness. The product is expected to have a thickness
BIS-2018-
            Semi-finished steel slab   of a minimum of 245mm and a maximum of 255mm, a width of a minimum of                    7224900055   Russia   6,576,372.00
0006-0472
                                       1905mm and a maximum of 1955mm, and length of a minimum of 2540mm and a
                                       maximum of 10160mm.
                                       Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                       width at least 4 times the thickness. The product is expected to have a thickness
BIS-2018-
            Semi-finished steel slab   of a minimum of 245mm and a maximum of 255mm, a width of a minimum of                    7224900055   Russia   6,576,372.00
0006-0473
                                       1905mm and a maximum of 1955mm, and length of a minimum of 2540mm and a
                                       maximum of 10160mm.
                                       Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                       width at least 4 times the thickness. The product is expected to have a thickness
BIS-2018-
            Semi-finished steel slab   of a minimum of 195mm and a maximum of 205mm, a width of a minimum of                    7224900055   Russia   3,587,112.00
0006-0475
                                       1575mm and a maximum of 1625mm, and length of a minimum of 2540mm and a
                                       maximum of 10160mm.




                                                                                  4
                                        Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                        width at least 4 times the thickness. The product is expected to have a thickness
BIS-2018-
             Semi-finished steel slab   of a minimum of 245mm and a maximum of 255mm, a width of a minimum of                    7224900055   Russia   887,956.00
0006-0476
                                        1575mm and a maximum of 1625mm, and length of a minimum of 2540mm and a
                                        maximum of 10160mm.
                                        Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                        width at least 4 times the thickness. The product is expected to have a thickness
BIS-2018-
             Semi-finished steel slab   of a minimum of 245mm and a maximum of 255mm, a width of a minimum of                    7224900055   Russia   896,778.00
0006-0477
                                        2145mm and a maximum of 2195mm, and length of a minimum of 2540mm and a
                                        maximum of 10160mm.
                                        Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                        width at least 4 times the thickness. The product is expected to have a thickness
BIS-2018-
             Semi-finished steel slab   of a minimum of 195mm and a maximum of 205mm, a width of a minimum of                    7224900055   Russia   14,643,188.00
0006-0479
                                        1905mm and a maximum of 1955mm, and length of a minimum of 2540mm and a
                                        maximum of 10160mm.
                                        Semi-Finished steel slab of iron or Non-alloy steel, not stainless, with under 0.25
                                        percent carbon, in a rectangular cross-section with a width at least 4 times the
BIS-2018-                               thickness. The product is expected to have a thickness of a minimum of 195 mm
             Semi-finished steel slab                                                                                            7207120050   Russia   322,044,204.00
0006-0640                               and a maximum of 205 mm, a width of with a minimum of 2440mm and a
                                        maximum of 2490mm, and length of a minimum of 2540mm and a maximum of
                                        10160mm.
                                        Semi-Finished steel slab of iron of alloy steel, , produced in Mexico in accordance
                                        with HTS 7224900055 in a rectangular cross-section with a width at least 4 times
BIS-2018-                               the thickness. The product is expected to have a thickness of 247 mm (with a
             Semi-finished steel slab                                                                                            7224900055   Mexico   566,991.00
0006-18639                              minimum of 242 mm and a maximum of 252 mm), a width of 1,725 mm (with a
                                        minimum of 1,700 mm and a maximum of 1750 mm), and length of a minimum of
                                        2500 mm and a maximum of 10160 mm).
                                        Semi-Finished steel slab of iron or Non-alloy steel, not stainless, produced in
                                        Mexico in accordance with HTS 7207120050 with under 0.25 percent carbon, in a
                                        rectangular cross-section with a width at least 4 times the thickness. The product
BIS-2018-
             Semi-finished steel slab   is expected to have a thickness of 196 mm (with a minimum of 191 mm and a                7207120050   Mexico   2,222,603.00
0006-19005
                                        maximum of 201 mm), a width of 1,855 mm (with a minimum of 1,830 mm and a
                                        maximum of 1880 mm), and expected length of a minimum of 2500 mm and a
                                        maximum of 10160 mm).
                                        Semi-Finished steel slab of iron or Non-alloy steel, not stainless, produced in
                                        Mexico in accordance with HTS 7207120050 with under 0.25 percent carbon, in a
                                        rectangular cross-section with a width at least 4 times the thickness. The product
BIS-2018-
             Semi-finished steel slab   is expected to have a thickness of 247 mm (with a minimum of 242 mm and a                7207120050   Mexico   566,991.00
0006-19008
                                        maximum of 252 mm), a width of 1,594 mm (with a minimum of 1,569 mm and a
                                        maximum of 1619 mm), and length of a minimum of 2500 mm and a maximum of
                                        10160 mm).




                                                                                   5
                                        Semi-Finished steel slab of iron or Non-alloy steel, not stainless, produced in
                                        Mexico in accordance with HTS 7207120050 with under 0.25 percent carbon, in a
                                        rectangular cross-section with a width at least 4 times the thickness. The product
BIS-2018-
             Semi-finished steel slab   is expected to have a thickness of 196 mm (with a minimum of 191 mm and a             7207120050   Mexico   1,111,302.00
0006-19010
                                        maximum of 201 mm), a width of 1,550 mm (with a minimum of 1,525 mm and a
                                        maximum of 1575 mm), and length of a minimum of 2500 mm and a maximum of
                                        10160 mm).
                                        Semi-Finished steel slab of iron of alloy steel, , produced in Mexico in accordance
                                        with HTS 7224900055 in a rectangular cross-section with a width at least 4 times
BIS-2018-                               the thickness. The product is expected to have a thickness of 247 mm (with a
             Semi-finished steel slab                                                                                         7224900055   Mexico   7,529,636.00
0006-19014                              minimum of 242 mm and a maximum of 252 mm), a width of 1,930 mm (with a
                                        minimum of 1,905 mm and a maximum of 1955 mm), and length of a minimum of
                                        2500 mm and a maximum of 10160 mm).
                                        Semi-Finished steel slab of iron or Non-alloy steel, not stainless, produced in
                                        Mexico in accordance with HTS 7207120050 with under 0.25 percent carbon, in a
                                        rectangular cross-section with a width at least 4 times the thickness. The product
BIS-2018-
             Semi-finished steel slab   is expected to have a thickness of 247 mm (with a minimum of 242 mm and a             7207120050   Mexico   2,177,244.00
0006-19019
                                        maximum of 252 mm), a width of 1,930 mm (with a minimum of 1,905 mm and a
                                        maximum of 1955 mm), and length of a minimum of 2500 mm and a maximum of
                                        10160 mm).
                                        Semi-Finished steel slab of iron or Non-alloy steel, not stainless, produced in
                                        Mexico in accordance with HTS 7207120050 with under 0.25 percent carbon, in a
                                        rectangular cross-section with a width at least 4 times the thickness. The product
BIS-2018-
             Semi-finished steel slab   is expected to have a thickness of 196 mm (with a minimum of 191 mm and a             7207120050   Mexico   5,533,829.00
0006-19022
                                        maximum of 201 mm), a width of 1,590 mm (with a minimum of 1,565 mm and a
                                        maximum of 1615 mm), and length of a minimum of 2500 mm and a maximum of
                                        10160 mm).
                                        Semi-Finished steel slab of iron or Non-alloy steel, not stainless, produced in
                                        Mexico in accordance with HTS 7207200045 with over 0.25 percent carbon, in a
                                        rectangular cross-section with a width at least 4 times the thickness. The product
BIS-2018-
             Semi-finished steel slab   is expected to have a thickness of 247 mm (with a minimum of 242 mm and a             7207200045   Mexico   907,185.00
0006-19131
                                        maximum of 252 mm), a width of 1,855 mm (with a minimum of 1,525 mm and a
                                        maximum of 1575 mm), and length of a minimum of 2500 mm and a maximum of
                                        10160 mm).
                                        Semi-Finished steel slab of iron or Non-alloy steel, not stainless, produced in
                                        Mexico in accordance with HTS 7207120050 with under 0.25 percent carbon, in a
                                        rectangular cross-section with a width at least 4 times the thickness. The product
BIS-2018-
             Semi-finished steel slab   is expected to have a thickness of 196 mm (with a minimum of 191 mm and a             7207120050   Mexico   3,084,429.00
0006-19134
                                        maximum of 201 mm), a width of 1,725 mm (with a minimum of 1,700 mm and a
                                        maximum of 1750 mm), and length of a minimum of 2500 mm and a maximum of
                                        10160 mm).




                                                                                  6
                                        Semi-Finished steel slab of iron of alloy steel, , produced in Mexico in accordance
                                        with HTS 7224900055 in a rectangular cross-section with a width at least 4 times
BIS-2018-                               the thickness. The product is expected to have a thickness of 196 mm (with a
             Semi-finished steel slab                                                                                           7224900055   Mexico   7,688,393.00
0006-19138                              minimum of 191 mm and a maximum of 201 mm), a width of 1,830 mm (with a
                                        minimum of 1,805 mm and a maximum of 1855 mm), and length of a minimum of
                                        2500 mm and a maximum of 10160 mm).
                                        Other tubes and pipes (for example, welded, riveted or similarly closed), having
                                        circular cross sections, the external diameter of which exceeds 406.4 mm, of iron
                                        or steel: Line pipe of a kind used for oil or gas pipelines: Other, longitudinally
                                        welded, Of alloy steel - in accordance with HTS 7305125000, with an expected
BIS-2018-                               outer diameter of 24", with a minimum of 604mm and a maximum of 616mm-
             API 5L ERW Line Pipe                                                                                               7305125000   Canada   27,891,074.00
0006-19214                              welded using the ERW welding method, produced in Canada by EVRAZ, with an
                                        expected average pipe length of 72 ft., with a minimum of 20848mm and a
                                        maximum of 24384mm , and expected wall thickness of 0.353", with a minimum
                                        of 8.877 mm and a maximum of 9.056 mm , made to specifications of American
                                        Petroleum Institute ("API") 5L Grade X70
                                        Other tubes and pipes (for example, welded, riveted or similarly closed), having
                                        circular cross sections, the external diameter of which exceeds 406.4 mm, of iron
                                        or steel: Line pipe of a kind used for oil or gas pipelines: Other, longitudinally
                                        welded, Of alloy steel - in accordance with HTS 7305125000, with an expected
BIS-2018-                               outer diameter of 24", with a minimum of 604mm and a maximum of 616mm-
             API 5L ERW Line Pipe                                                                                               7305125000   Canada   180,775.00
0006-19218                              welded using the ERW welding method, produced in Canada by EVRAZ, with an
                                        expected average pipe length of 72 ft., with a minimum of 20848mm and a
                                        maximum of 24384mm , and expected wall thickness of 0.508", with a minimum
                                        of 12.774 mm and a maximum of 13.032 mm , made to specifications of American
                                        Petroleum Institute ("API") 5L Grade X70
                                        Other tubes and pipes (for example, welded, riveted or similarly closed), Line pipe
                                        of a kind used for oil or gas pipelines: having circular cross sections, the external
                                        diameter of which exceeds 406.4 mm, of iron or steel, other, of alloy steel - in
                                        accordance with HTSUS 7305195000, with an expected outer diameter of 30",
BIS-2018-    API 5L Large Diameter      with a minimum of 754mm and a maximum of 770mm- welded using the HSAW
                                                                                                                                7305195000   Canada   105,994,613.00
0006-19276   Line Pipe                  welding method, produced in Canada by EVRAZ, with an expected average pipe
                                        length of 72 ft., with a minimum of 20848mm and a maximum of 24384mm , and
                                        expected wall thickness of 0.500", with a minimum of 12.573mm and a maximum
                                        of 12.827mm , made to specifications of American Petroleum Institute ("API") 5L
                                        Grade X65




                                                                                   7
                                      Other tubes and pipes (for example, welded, riveted or similarly closed), Line pipe
                                      of a kind used for oil or gas pipelines: having circular cross sections, the external
                                      diameter of which exceeds 406.4 mm, of iron or steel, other, of alloy steel - in
                                      accordance with HTSUS 7305195000, with an expected outer diameter of 30",
BIS-2018-     API 5L Large Diameter   with a minimum of 754mm and a maximum of 770mm- welded using the HSAW
                                                                                                                              7305195000   Canada   3,649,937.00
0006-19287    Line Pipe               welding method, produced in Canada by EVRAZ, with an expected average pipe
                                      length of 72 ft., with a minimum of 20848mm and a maximum of 24384mm , and
                                      expected wall thickness of 0.625", with a minimum of 15.716 mm and a maximum
                                      of 16.034mm , made to specifications of American Petroleum Institute ("API") 5L
                                      Grade X65
                                      Other tubes and pipes (for example, welded, riveted or similarly closed), Line pipe
                                      of a kind used for oil or gas pipelines: having circular cross sections, the external
                                      diameter of which exceeds 406.4 mm, of iron or steel, other, of alloy steel - in
                                      accordance with HTSUS 7305195000, with an expected outer diameter of 30",
BIS-2018-     API 5L Large Diameter   with a minimum of 754mm and a maximum of 770mm- welded using the HSAW
                                                                                                                              7305195000   Canada   1,968,655.00
0006-19293    Line Pipe               welding method, produced in Canada by EVRAZ, with an expected average pipe
                                      length of 72 ft., with a minimum of 20848mm and a maximum of 24384mm , and
                                      expected wall thickness of 1.00", with a minimum of 25.146 mm and a maximum
                                      of 25.654mm , made to specifications of American Petroleum Institute ("API") 5L
                                      Grade X65
                                      Line pipe of a kind used for oil or gas pipelines: Longitudinally submerged arc
                                      welded: Of iron or non-alloy steel, With an external diameter exceeding 609.6
BIS-2018-                             mm- in accordance with HTSUS 7305111060, with an expected outer diameter of
0006-19298                            30", with a minimum of 754mm and a maximum of 770mm- welded using the
              API 5L Large Diameter
(Refiled as                           LSAW welding method, produced in Canada by EVRAZ, with an expected                      7305195000   Canada   1,968,655.00
              Line Pipe
BIS-2018-                             average pipe length of 78 ft., with a minimum of 22585mm and a maximum of
0006-39042)                           24384mm , and expected wall thickness of 0.688", with a minimum of 17.130 mm
                                      and a maximum of 17.650mm , made to specifications of American Petroleum
                                      Institute ("API") 5L Grade X65
                                      Other tubes and pipes (for example, welded, riveted or similarly closed), Line pipe
                                      of a kind used for oil or gas pipelines: having circular cross sections, the external
                                      diameter of which exceeds 406.4 mm, of iron or steel, other, of alloy steel - in
                                      accordance with HTSUS 7305195000, with an expected outer diameter of 36",
BIS-2018-     API 5L Large Diameter   with a minimum of 905mm and a maximum of 924mm- welded using the HSAW
                                                                                                                              7305195000   Canada   29,882,148.00
0006-19305    Line Pipe               welding method, produced in Canada by EVRAZ, with an expected average pipe
                                      length of 72 ft., with a minimum of 20848mm and a maximum of 24384mm , and
                                      expected wall thickness of 0.750", with a minimum of 18.860mm and a maximum
                                      of 19.241mm , made to specifications of American Petroleum Institute ("API") 5L
                                      Grade X70




                                                                                 8
                                     Other tubes and pipes (for example, welded, riveted or similarly closed), Line pipe
                                     of a kind used for oil or gas pipelines: having circular cross sections, the external
                                     diameter of which exceeds 406.4 mm, of iron or steel, other, of alloy steel - in
                                     accordance with HTSUS 7305195000, with an expected outer diameter of 36",
BIS-2018-    API 5L Large Diameter   with a minimum of 905mm and a maximum of 924mm- welded using the HSAW
                                                                                                                             7305195000   Canada   733,397.00
0006-19319   Line Pipe               welding method, produced in Canada by EVRAZ, with an expected average pipe
                                     length of 72 ft., with a minimum of 20848mm and a maximum of 24384mm , and
                                     expected wall thickness of 0.600", with a minimum of 15.088mm and a maximum
                                     of 15.392mm , made to specifications of American Petroleum Institute ("API") 5L
                                     Grade X70
                                     Other tubes and pipes (for example, welded, riveted or similarly closed), Line pipe
                                     of a kind used for oil or gas pipelines: having circular cross sections, the external
                                     diameter of which exceeds 406.4 mm, of iron or steel, other, of alloy steel - in
                                     accordance with HTSUS 7305195000, with an expected outer diameter of 36",
BIS-2018-    API 5L Large Diameter   with a minimum of 905mm and a maximum of 924mm- welded using the HSAW
                                                                                                                             7305195000   Canada   349,859.00
0006-19332   Line Pipe               welding method, produced in Canada by EVRAZ, with an expected average pipe
                                     length of 72 ft., with a minimum of 20848mm and a maximum of 24384mm , and
                                     expected wall thickness of 0.600", with a minimum of 15.088mm and a maximum
                                     of 15.392mm , made to specifications of American Petroleum Institute ("API") 5L
                                     Grade X70
                                     Other tubes and pipes (for example, welded, riveted or similarly closed), Line pipe
                                     of a kind used for oil or gas pipelines: having circular cross sections, the external
                                     diameter of which exceeds 406.4 mm, of iron or steel, other, of alloy steel - in
                                     accordance with HTSUS 7305195000, with an expected outer diameter of 36",
BIS-2018-    API 5L Large Diameter   with a minimum of 905mm and a maximum of 924mm- welded using the HSAW
                                                                                                                             7305195000   Canada   788,652.00
0006-19341   Line Pipe               welding method, produced in Canada by EVRAZ, with an expected average pipe
                                     length of 72 ft., with a minimum of 20848mm and a maximum of 24384mm , and
                                     expected wall thickness of 0.515", with a minimum of 12.950mm and a maximum
                                     of 13.212mm , made to specifications of American Petroleum Institute ("API") 5L
                                     Grade X70
                                     Other tubes and pipes (for example, welded, riveted or similarly closed), having
                                     circular cross sections, the external diameter of which exceeds 406.4 mm, of iron
                                     or steel: Line pipe of a kind used for oil or gas pipelines: Other, longitudinally
                                     welded, Of alloy steel - in accordance with HTSUS 7305125000, with an expected
BIS-2018-                            outer diameter of 24", with a minimum of 604mm and a maximum of 616mm-
             API 5L ERW Line Pipe                                                                                            7305195000   Canada   45,415,341.00
0006-19345                           welded using the ERW welding method, produced in Canada by EVRAZ, with an
                                     expected average pipe length of 72 ft., with a minimum of 20848mm and a
                                     maximum of 24384mm , and expected wall thickness of 0.375", with a minimum
                                     of 9.43mm and a maximum of 9.62mm , made to specifications of American
                                     Petroleum Institute ("API") 5L Grade X70




                                                                                9
                                         Other tubes and pipes (for example, welded, riveted or similarly closed), having
                                         circular cross sections, the external diameter of which exceeds 406.4 mm, of iron
                                         or steel: Line pipe of a kind used for oil or gas pipelines: Other, longitudinally
                                         welded, Of alloy steel - in accordance with HTSUS 7305125000, with an expected
BIS-2018-                                outer diameter of 20", with a minimum of 503mm and a maximum of 513mm-
             API 5L ERW Line Pipe                                                                                                 7305125000   Canada   11,648,255.00
0006-21248                               welded using the ERW welding method, produced in Canada by EVRAZ, with an
                                         expected average pipe length of 38 ft., with a minimum of 11103mm and a
                                         maximum of 12161mm , and expected wall thickness of 0.594", with a minimum
                                         of 14.937mm and a maximum of 15.238mm , made to specifications of American
                                         Petroleum Institute ("API") 5L Grade X65
                                         Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                         width at least 4 times the thickness. The product is expected to have a thickness
BIS-2018-    Semi-finished alloy Steel
                                         of a minimum of 249mm and a maximum of 259mm, a width of a minimum of                    7224900055   Canada   16,329,330.00
0006-27294   slab
                                         1830mm and a maximum of 1880mm, and length of a minimum of 2,540mm and
                                         a maximum of 10160mm.
                                         Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                         width at least 4 times the thickness. The product is expected to have a thickness
BIS-2018-    Semi-finished alloy Steel
                                         of a minimum of 249mm and a maximum of 259mm, a width of a minimum of                    7224900055   Canada   5,443,110.00
0006-27296   slab
                                         1905mm and a maximum of 1955mm, and length of a minimum of 2,540mm and
                                         a maximum of 10160mm.
                                         Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                         width at least 4 times the thickness. The product is expected to have a thickness
BIS-2018-    Semi-finished alloy Steel
                                         of a minimum of 147mm and a maximum of 157mm, a width of a minimum of                    7224900055   Canada   10,886,220.00
0006-27299   slab
                                         1830mm and a maximum of 1880mm, and length of a minimum of 2,540mm and
                                         a maximum of 10160mm.
                                         Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                         width at least 4 times the thickness. The product is expected to have a thickness
BIS-2018-    Semi-finished alloy Steel
                                         of a minimum of 147mm and a maximum of 157mm, a width of a minimum of                    7224900055   Canada   21,772,440.00
0006-27303   slab
                                         1575mm and a maximum of 1625mm, and length of a minimum of 2,540mm and
                                         a maximum of 10160mm.
                                         Semi-Finished steel slab of iron or Non-alloy steel, not stainless, produced in
                                         Mexico in accordance with HTSUS 7207120050 with under 0.25 percent carbon,
                                         in a rectangular cross-section with a width at least 4 times the thickness. The
BIS-2018-
             Semi-finished steel slab    product is expected to have a thickness of 247 mm (with a minimum of 242 mm              7207120050   Mexico   4,354,488.00
0006-29575
                                         and a maximum of 252 mm), a width of 1,550 mm (with a minimum of 1,525 mm
                                         and a maximum of 1575mm), and expected length of a minimum of 2500 mm and
                                         a maximum of 10160 mm).
                                         Semi-Finished steel slab of iron or Non-alloy steel, not stainless, produced in
                                         Mexico in accordance with HTSUS 7207120050 with under 0.25 percent carbon,
                                         in a rectangular cross-section with a width at least 4 times the thickness. The
BIS-2018-
             Semi-finished steel slab    product is expected to have a thickness of 247 mm (with a minimum of 242 mm              7207120050   Mexico   30,263,692.00
0006-29577
                                         and a maximum of 252 mm), a width of 1,725 mm (with a minimum of 1700 mm
                                         and a maximum of 1750mm), and expected length of a minimum of 2500 mm and
                                         a maximum of 10160 mm).


                                                                                    10
                                        Semi-Finished steel slab of iron or Non-alloy steel, not stainless, produced in
                                        Mexico in accordance with HTSUS 7207120050 with under 0.25 percent carbon,
                                        in a rectangular cross-section with a width at least 4 times the thickness. The
BIS-2018-
             Semi-finished steel slab   product is expected to have a thickness of 196 mm (with a minimum of 191 mm             7207120050   Mexico   3,810,177.00
0006-29579
                                        and a maximum of 201 mm), a width of 1,550 mm (with a minimum of 1525 mm
                                        and a maximum of 1575mm), and expected length of a minimum of 2500 mm and
                                        a maximum of 10160 mm).
                                        Semi-Finished steel slab of iron or Non-alloy steel, not stainless, produced in
                                        Mexico in accordance with HTSUS 7207120050 with under 0.25 percent carbon,
                                        in a rectangular cross-section with a width at least 4 times the thickness. The
BIS-2018-
             Semi-finished steel slab   product is expected to have a thickness of 196 mm (with a minimum of 191 mm             7207120050   Mexico   725,748.00
0006-29580
                                        and a maximum of 201 mm), a width of 1,930 mm (with a minimum of 1905 mm
                                        and a maximum of 1955mm), and expected length of a minimum of 2500 mm and
                                        a maximum of 10160 mm).
                                        Semi-Finished steel slab of iron or Non-alloy steel, not stainless, produced in
                                        Mexico in accordance with HTSUS 7207120050 with under 0.25 percent carbon,
                                        in a rectangular cross-section with a width at least 4 times the thickness. The
BIS-2018-
             Semi-finished steel slab   product is expected to have a thickness of 223 mm (with a minimum of 218 mm             7207120050   Mexico   1,451,496.00
0006-29583
                                        and a maximum of 228 mm), a width of 1,855 mm (with a minimum of 1830 mm
                                        and a maximum of 1880mm), and expected length of a minimum of 2500 mm and
                                        a maximum of 10160 mm).
                                        Semi-Finished steel slab of iron or Non-alloy steel, not stainless, with 0.25 percent
                                        or greater carbon content, in a rectangular cross-section with a width at least 4
                                        times the thickness in accordance with HTSUS 7207200045 made in Mexico.
BIS-2018-
             Semi-finished steel slab   The product is expected to have a thickness of 196 mm (with a minimum of 191            7207200045   Mexico   2,358,681.00
0006-29584
                                        mm and a maximum of 201 mm), a width of 1,855mm (with a minimum of 1830
                                        mm and a maximum of 1880mm), and expected length of a minimum of 2500 mm
                                        and a maximum of 10160 mm).
                                        Semi-Finished steel slab of iron or Non-alloy steel, not stainless, with 0.25 percent
                                        or greater carbon content, in a rectangular cross-section with a width at least 4
                                        times the thickness in accordance with HTSUS 7207200045 made in Mexico.
BIS-2018-
             Semi-finished steel slab   The product is expected to have a thickness of 247 mm (with a minimum of 242            7207200045   Mexico   6,858,319.00
0006-29587
                                        mm and a maximum of 252 mm), a width of 1,855mm (with a minimum of 1830
                                        mm and a maximum of 1880mm), and expected length of a minimum of 2500 mm
                                        and a maximum of 10160 mm).
                                        Semi-Finished steel slab of iron or Non-alloy steel, not stainless, with 0.25 percent
                                        or greater carbon content, in a rectangular cross-section with a width at least 4
                                        times the thickness in accordance with HTSUS 7207200045 made in Mexico.
BIS-2018-
             Semi-finished steel slab   The product is expected to have a thickness of 196 mm (with a minimum of 191            7207200045   Mexico   544,311.00
0006-29593
                                        mm and a maximum of 201 mm), a width of 1,930mm (with a minimum of 1905
                                        mm and a maximum of 1955mm), and expected length of a minimum of 2500 mm
                                        and a maximum of 10160 mm).




                                                                                  11
                                        Semi-Finished steel slab of iron or Non-alloy steel, not stainless, with 0.25 percent
                                        or greater carbon content, in a rectangular cross-section with a width at least 4
                                        times the thickness in accordance with HTSUS 7207200045 made in Mexico.
BIS-2018-
             Semi-finished steel slab   The product is expected to have a thickness of 247 mm (with a minimum of                 7207200045   Mexico   544,311.00
0006-29595
                                        242mm and a maximum of 252 mm), a width of 1,930mm (with a minimum of
                                        1905 mm and a maximum of 1955mm), and expected length of a minimum of
                                        2500 mm and a maximum of 10160 mm).
                                        Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                        width at least 4 times the thickness in accordance with HTSUS 7224900055 made
BIS-2018-                               in Mexico. The product is expected to have a thickness of 196 mm (with a
             Semi-finished steel slab                                                                                            7224900055   Mexico   18,143,700.00
0006-29597                              minimum of 191mm and a maximum of 201 mm), a width of 1,830mm (with a
                                        minimum of 1805 mm and a maximum of 1855mm), and expected length of a
                                        minimum of 2500 mm and a maximum of 10160 mm).
                                        Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                        width at least 4 times the thickness in accordance with HTSUS 7224900055 made
BIS-2018-                               in Mexico. The product is expected to have a thickness of 196 mm (with a
             Semi-finished steel slab                                                                                            7224900055   Mexico   22,679,625.00
0006-29599                              minimum of 191mm and a maximum of 201 mm), a width of 1,855mm (with a
                                        minimum of 1830 mm and a maximum of 1880mm), and expected length of a
                                        minimum of 2500 mm and a maximum of 10160 mm).
                                        Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                        width at least 4 times the thickness in accordance with HTSUS 7224900055 made
BIS-2018-                               in Mexico. The product is expected to have a thickness of 196 mm (with a
             Semi-finished steel slab                                                                                            7224900055   Mexico   22,679,625.00
0006-29602                              minimum of 191mm and a maximum of 201 mm), a width of 1,930mm (with a
                                        minimum of 1905 mm and a maximum of 1955mm), and expected length of a
                                        minimum of 2500 mm and a maximum of 10160 mm).
                                        Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                        width at least 4 times the thickness in accordance with HTSUS 7224900055 made
BIS-2018-                               in Mexico. The product is expected to have a thickness of 247 mm (with a
             Semi-finished steel slab                                                                                            7224900055   Mexico   7,257,480.00
0006-29604                              minimum of 242mm and a maximum of 252 mm), a width of 1,590mm (with a
                                        minimum of 1565 mm and a maximum of 1615mm), and expected length of a
                                        minimum of 2500 mm and a maximum of 10160 mm).
                                        Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                        width at least 4 times the thickness in accordance with HTSUS 7224900055 made
BIS-2018-                               in Mexico. The product is expected to have a thickness of 247 mm (with a
             Semi-finished steel slab                                                                                            7224900055   Mexico   7,257,480.00
0006-29605                              minimum of 242mm and a maximum of 252 mm), a width of 1725mm (with a
                                        minimum of 1700 mm and a maximum of 1750mm), and expected length of a
                                        minimum of 2500 mm and a maximum of 10160 mm).
                                        Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                        width at least 4 times the thickness in accordance with HTSUS 7224900055 made
BIS-2018-                               in Mexico. The product is expected to have a thickness of 247 mm (with a
             Semi-finished steel slab                                                                                            7224900055   Mexico   40,823,325.00
0006-29606                              minimum of 242mm and a maximum of 252 mm), a width of 1930mm (with a
                                        minimum of 1905 mm and a maximum of 1955mm), and expected length of a
                                        minimum of 2500 mm and a maximum of 10160 mm).



                                                                                   12
                                        Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                        width at least 4 times the thickness in accordance with HTSUS 7224900055 made
BIS-2018-                               in Mexico. The product is expected to have a thickness of 247 mm (with a
             Semi-finished steel slab                                                                                            7224900055   Mexico   40,823,325.00
0006-29611                              minimum of 242mm and a maximum of 252 mm), a width of 1930mm (with a
                                        minimum of 1905 mm and a maximum of 1955mm), and expected length of a
                                        minimum of 2500 mm and a maximum of 10160 mm).
                                        Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                        width at least 4 times the thickness in accordance with HTSUS 7224900055 made
BIS-2018-                               in Mexico. The product is expected to have a thickness of 196 mm (with a
             Semi-finished steel slab                                                                                            7224900055   Mexico   18,143,700.00
0006-29612                              minimum of 191mm and a maximum of 201mm), a width of 1600mm (with a
                                        minimum of 1575 mm and a maximum of 1625mm), and expected length of a
                                        minimum of 2500 mm and a maximum of 10160 mm).
                                        Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                        width at least 4 times the thickness in accordance with HTSUS 7224900055 made
BIS-2018-                               in Mexico. The product is expected to have a thickness of 247 mm (with a
             Semi-finished steel slab                                                                                            7224900055   Mexico   3,701,315.00
0006-29614                              minimum of 242mm and a maximum of 252mm), a width of 1600mm (with a
                                        minimum of 1575 mm and a maximum of 1625mm), and expected length of a
                                        minimum of 2500 mm and a maximum of 10160 mm).
                                        Semi-Finished steel slab of iron of alloy steel, in a rectangular cross-section with a
                                        width at least 4 times the thickness in accordance with HTSUS 7224900055 made
BIS-2018-                               in Mexico. The product is expected to have a thickness of 223 mm (with a
             Semi-finished steel slab                                                                                            7224900055   Mexico   5,443,110.00
0006-29617                              minimum of 218mm and a maximum of 228mm), a width of 1855mm (with a
                                        minimum of 1830 mm and a maximum of 1880mm), and expected length of a
                                        minimum of 2500 mm and a maximum of 10160 mm).
                                        Semi-Finished steel slab of iron or Non-alloy steel, not stainless, produced in
                                        Mexico in accordance with HTSUS 7207120050 with under 0.25 percent carbon,
                                        in a rectangular cross-section with a width at least 4 times the thickness. The
BIS-2018-
             Semi-finished steel slab   product is expected to have a thickness of 196 mm (with a minimum of 191 mm              7207120050   Mexico   9,434,724.00
0006-29621
                                        and a maximum of 201 mm), a width of 1,855 mm (with a minimum of 1,830 mm
                                        and a maximum of 1880 mm), and expected length of a minimum of 2500 mm
                                        and a maximum of 10160 mm).
                                        Semi-Finished steel slab of iron or Non-alloy steel, not stainless, produced in
                                        Mexico in accordance with HTSUS 7207120050 with under 0.25 percent carbon,
                                        in a rectangular cross-section with a width at least 4 times the thickness. The
BIS-2018-
             Semi-finished steel slab   product is expected to have a thickness of 247 mm (with a minimum of 242 mm              7207120050   Mexico   2,902,992.00
0006-29627
                                        and a maximum of 252 mm), a width of 1,855 mm (with a minimum of 1,830 mm
                                        and a maximum of 1880 mm), and expected length of a minimum of 2500 mm
                                        and a maximum of 10160 mm).
                                        Semi-Finished steel slab of iron or Non-alloy steel, not stainless, produced in
                                        Mexico in accordance with HTSUS 7207120050 with under 0.25 percent carbon,
BIS-2018-                               in a rectangular cross-section with a width at least 4 times the thickness. The
             Semi-finished steel slab                                                                                            7207120050   Mexico   29,211,357.00
0006-29632                              product is expected to have a thickness of 247 mm (with a minimum of 242 mm
                                        and a maximum of 252 mm), a width of 1,590 mm (with a minimum of 1565 mm
                                        and a maximum of 1615mm), and expected length of a minimum of 2500 mm and


                                                                                   13
                                        a maximum of 10160 mm).
                                        Semi-Finished steel slab of iron or Non-alloy steel, not stainless, produced in
                                        Mexico in accordance with HTSUS 7207120050 with under 0.25 percent carbon,
                                        in a rectangular cross-section with a width at least 4 times the thickness. The
BIS-2018-
             Semi-finished steel slab   product is expected to have a thickness of 247 mm (with a minimum of 242 mm               7207120050   Mexico   4,717,362.00
0006-29635
                                        and a maximum of 252 mm), a width of 1,930 mm (with a minimum of 1905 mm
                                        and a maximum of 1955mm), and expected length of a minimum of 2500 mm and
                                        a maximum of 10160 mm).
                                        Semi-Finished steel slab of iron or Non-alloy steel, not stainless, produced in
                                        Mexico in accordance with HTSUS 7207120050 with under 0.25 percent carbon,
                                        in a rectangular cross-section with a width at least 4 times the thickness. The
BIS-2018-
             Semi-finished steel slab   product is expected to have a thickness of 223 mm (with a minimum of 218 mm               7207120050   Mexico   725,748.00
0006-29639
                                        and a maximum of 228 mm), a width of 1,930mm (with a minimum of 1905 mm
                                        and a maximum of 1955mm), and expected length of a minimum of 2500 mm and
                                        a maximum of 10160 mm).
                                        Other tubes, pipes and hollow profiles (for example, open seamed or welded,
                                        riveted or similarly closed), of iron or steel: Line pipe of a kind used for oil or gas
                                        pipelines, Other:, With an outside diameter exceeding 114.3 mm- in accordance
                                        with HTSUS7306195150, with an expected outer diameter of 16", with a minimum
BIS-2018-
             API 5L ERW Line Pipe       of 398mm and a maximum of415mm- welded using the ERW welding method,                      7305195000   Canada   14,424,242.00
0006-44795
                                        produced in Canada by EVRAZ, with an expected average pipe length of 72 ft.,
                                        with a minimum of 21506mm and a maximum of 22384mm , and expected wall
                                        thickness of 0.375", with a minimum of 9.335mm and a maximum of 9.716mm ,
                                        made to specifications of American Petroleum Institute ("API") 5L Grade X70
                                        Other tubes, pipes and hollow profiles (for example, open seamed or welded,
                                        riveted or similarly closed), of iron or steel: Line pipe of a kind used for oil or gas
                                        pipelines, Other:, With an outside diameter exceeding 114.3 mm- in accordance
                                        with HTSUS7306195150, with an expected outer diameter of 16", with a minimum
BIS-2018-
             API 5L ERW Line Pipe       of 398mm and a maximum of415mm- welded using the ERW welding method,                      7306195150   Canada   558,826.00
0006-44802
                                        produced in Canada by EVRAZ, with an expected average pipe length of 72 ft.,
                                        with a minimum of 21506mm and a maximum of 22384mm , and expected wall
                                        thickness of 0.423", with a minimum of 10.529mm and a maximum of 10.959mm ,
                                        made to specifications of American Petroleum Institute ("API") 5L Grade X70
                                        Other tubes, pipes and hollow profiles (for example, open seamed or welded,
                                        riveted or similarly closed), of iron or steel: Line pipe of a kind used for oil or gas
                                        pipelines, Other:, With an outside diameter exceeding 114.3 mm- in accordance
                                        with HTSUS7306195150, with an expected outer diameter of 12", with a minimum
BIS-2018-
             API 5L ERW Line Pipe       of 299mm and a maximum of 311mm- welded using the ERW welding method,                     7306195150   Canada   2,359,588.00
0006-44808
                                        produced in Canada by EVRAZ, with an expected average pipe length of 72 ft.,
                                        with a minimum of 21506mm and a maximum of 22384mm , and expected wall
                                        thickness of 0.469", with a minimum of 11.674mm and a maximum of 12.151mm ,
                                        made to specifications of American Petroleum Institute ("API") 5L Grade X70




                                                                                   14
                                    Other tubes, pipes and hollow profiles (for example, open seamed or welded,
                                    riveted or similarly closed), of iron or steel: Line pipe of a kind used for oil or gas
                                    pipelines, Other:, With an outside diameter exceeding 114.3 mm- in accordance
                                    with HTSUS7306195150, with an expected outer diameter of 12", with a minimum
BIS-2018-
             API 5L ERW Line Pipe   of 299mm and a maximum of 311mm- welded using the ERW welding method,                     7306195150   Canada   2,359,588.00
0006-44815
                                    produced in Canada by EVRAZ, with an expected average pipe length of 72 ft.,
                                    with a minimum of 21506mm and a maximum of 22384mm , and expected wall
                                    thickness of 0.563", with a minimum of 14.011mm and a maximum of 14.586mm ,
                                    made to specifications of American Petroleum Institute ("API") 5L Grade X70




                                                                               15
